By the Court.
A stipulation in a policy, of insurance issued by an incorporated insurance company, limiting the time within which an action is to be brought thereon, has reference to the time within which suit is to be brought on the policy against the corporation; and where judgment has been obtained against the corporation in a suit brought within the time limited by such stipulation, it is no defense for a stockholder, when sued on his statutory liability, that the suit against him was not commenced within the time so stipulated.

Leave refused.